Citation Nr: 0433487	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease, 
emphysema, asthma, and bronchitis, claimed as due to asbestos 
exposure.

2.  Entitlement to service connection for a disability 
manifested by a heart murmur, to include as due to a 
respiratory disability, claimed as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from June 1980 to June 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a respiratory disability due to exposure to asbestos, and a 
disability residual thereto manifested by a heart murmur.  
The record discloses that he served in the Construction 
Battalion and that his military occupational specialty was 
construction mechanic.  He maintains that in this capacity, 
he worked on heavy equipment and was exposed to asbestos that 
was the composite of clutch discs and brake shoe assemblies.  
He acknowledges that he continued to work as a diesel 
mechanic following his discharge from service.

The Board notes that by letter dated in February 2003, the RO 
requested that the veteran provide specific information 
pertaining to his in-service exposure to asbestos.  The 
veteran responded that he was with the Naval Construction 
Battalion 40 Alpha Company, and performed repairs to 
construction equipment.  The veteran claims that he was 
tested due to his exposure to asbestos following each 
deployment.  The records of any such testing are not in the 
claims folder.  

Private medical records disclose that when he was seen by a 
private physician in February 2002 for suspected chronic 
obstructive pulmonary disease, the veteran related that he 
had worked as a diesel mechanic and that he was exposed to 
asbestos in service.  It was reported that a CT scan of the 
chest revealed minimal bilateral posterior pleural 
thickening, consistent with possible early plaque formation 
and asbestos exposure.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the National 
Personnel Records Center and request any 
information concerning testing the 
veteran received for asbestos exposure.  
The RO should also obtain the veteran's 
service personnel records in order to 
obtain additional information pertaining 
to the veteran's military occupational 
specialty, and possible asbestos exposure 
related to his duties. 

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for respiratory 
disease, and a disability manifested by a 
heart murmur, following his discharge 
from service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

3.  If necessary, based on the 
information received relating to the 
veteran's in-service asbestos exposure, 
the veteran should then be afforded a VA 
examination by a specialist in pulmonary 
disease, if available, to determine the 
nature and etiology of any current 
respiratory disability.  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
respiratory disease is related to 
service, to include exposure to asbestos 
therein.  If so, the examiner should also 
offer an opinion as to whether the 
veteran has a distinct disability 
residual thereto manifested by a heart 
murmur.  The rationale for all opinions 
expressed should be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If any benefit sought on 
appeal is denied, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




